DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9 September 2021.
Applicant's election with traverse of Group I, Claims 1-12 and 14 in the reply filed on 9 September 2021 is acknowledged.  The traversal is on the ground(s) that the cited reference does not teach the special technical feature of the instant claims.  This is not found persuasive because the prior art cited in the previous office action is considered to read on the special technical feature as indicated by the following rejection.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 7, 8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 106188512, from the IDS dated 18 February 2020, hereinafter referred to as “Liu”).
As to Claims 1 and 3: Liu teaches a composition including an epoxy resin (i.e., a cureable pre-polymer) and a flexible chain terminated hyperbranched polyester resin (Abstract) wherein the composition is made by adding the hyperbranched polyester to the epoxy [0046]. Liu further teaches that the molar ratio of the terminal agent to the pentaerythritol is 1:(4-8) or 4-8 terminal agents per hyperbranched polymer [0011]. Since the composition of Liu contains a branched polyester it is capable of acting as a de-foaming agent.
As to Claim 2: Liu teaches the method of Claim 1 (supra). Since the composition of Liu contains a branched polyester it is capable of acting as a de-foaming agent and a de-foaming agent.
As to Claims 4 and 5: Liu teaches the method of claim 1 (supra). Liu further teaches that the flexible end capping agent can be n-decanoic acid which is a 10 carbon atom fatty acid [0110].
As to Claim 7: Liu teaches the method of claim 1 (supra). Liu further teaches that the molar ratio of the pentaerythritol to dimethylolpropionic acid is 1: and the molar ratio of the pentaerythritol to n-decanoic acid is 1:6 which results in a polyester with a molecular weight of 1705.8 g/mol [0111].
As to Claim 8: Liu teaches the method of claim 1 (supra). Liu further teaches that hyperbranched polyester is added in an amount of 10% of the mass of the epoxy resin [0113].
As to Claim 11: Liu teaches the method of claim 1 (supra). Liu further teaches that the curable prepolymer composition contains an epoxy group (Abstract).
As to Claim 14: Liu teaches the method of claim 1 (supra). Liu further teaches that the flexible end capping agent can be n-decanoic acid which is a 10 carbon atom fatty acid [0110].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 106188512, from the IDS dated 18 February 2020, hereinafter referred to as “Liu”) in view of Adams et al. (WO 01/25304, from the IDS dated 18 Feb 2020, hereinafter referred to as “Adams”).
As to Claim 12: Liu teaches the method of claim 1 (see above).
Liu does not teach that the composition further comprises one or more additional components selected from fillers, pigments, stabilizers, dispersants, and fibers.
However, Adams teaches that the polyester compositions can include a pigment (Pg. 4, Line 30 – Pg. 5, Line 5). Adams and Liu are analogous art in that they are from the same field of endeavor, namely branched polyester compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the pigment of Adams to the compositions of Liu because Adams teaches these are common additives for addition to polyester compositions (Pg. 4, Line 30 – Pg. 5, Line 5).

Allowable Subject Matter
Claims 6, 9, and 10 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767